PER CURIAM.
Appellants were informed against, charged with the crime of robbery. They were tried together without a jury, and found and adjudged guilty of attempted robbery. Their appeals were consolidated for briefing and argument. The question presented for determination on appeal is whether the evidence was sufficient to support the convictions.
The record discloses that three off-duty private detectives, upon departing from a night club at 4:30 A.M., saw the three defendants grappling with a fourth man. The victim blurted out: “They got my wallet and watch.” He subsequently disappeared. Two of the defendants were observed holding the victim while the third was reaching into the victim’s pocket or trying to do so. The defendants fled, but were overtaken and arrested by the detectives. The trial judge was of the view that robbery was not proved but correctly found the defendants guilty of attempted robbery. Upon examination of the record and briefs we conclude that the judgment appealed from had adequate support in the evidence.
No reversible error having been made to appear the judgments in the above styled and numbered appeals are affirmed.
Affirmed.